Citation Nr: 0324784	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  98-17 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for inner ear imbalance, to 
include a claim for cerebral ataxia.  


REPRESENTATION

Appellant represented by:	O. I. B., the veteran's wife


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In a May 1999 decision, the Board reopened the 
veteran's claim for entitlement to service connection for 
inner ear imbalance, to include a claim for cerebral ataxia 
and then remanded the service connection issue for further 
development.  In August 2002 and February 2003, the Board 
undertook additional development of the evidence. 

Although the veteran's appeal also included the issues of 
entitlement to an effective date prior to November 8, 1993, 
for service connection for post-traumatic stress disorder 
(PTSD) and for a total rating on the basis of individual 
unemployability due to service-connected disability (TDIU), 
by a May 1999 decision, the Board denied these claims.  These 
issues are therefore no longer in appellate status.    

The Board notes that in correspondence received in November 
2000, the veteran indicated that he was claiming entitlement 
to aid and attendance and entitlement to an earlier effective 
date for his service-connected PTSD and TDIU.  These matters 
are hereby referred to the RO for appropriate action.      


REMAND

As noted in the introduction, in August 2002 and February 
2003, the Board directed additional development of the 
evidence pursuant to 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) 
(now codified at 38 C.F.R. § 19.9(a)(2) (2002)).  However, 
this regulation was recently invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  One reason for the Federal Circuit's 
ruling appears to be that the regulation in question allowed 
the Board to consider additional evidence without having to 
remand the case to the RO for initial consideration which was 
contrary to the appellate scheme set forth in 38 U.S.C.A. 
§ 7104(a) (West 2002).

The Board's August 2002 development memorandum requested that 
the veteran be scheduled for a VA neurological and special 
ear examinations.  The record shows that an audio examination 
was performed in December 2002.  In February 2003, the Board 
again requested that the veteran be scheduled for a VA 
neurological examination.  The record shows that a 
neurological examination was performed in March 2003. 

A review of the record shows that all development requested 
has been completed, including receipt of the reports from VA 
special ear and neurological examinations conducted in 
December 2002 and March 2003, respectively.  The medical 
evidence from development has not received initial 
consideration from the RO.  Additionally, the veteran 
submitted written correspondence received in September 2002 
and July 2003 that has not received initial consideration 
from the RO.  

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  This newly enacted legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  

Prior to May 1, 2003, the Board would have attempted to cure 
any VCAA notice deficiency by mailing a VCAA notice letter to 
the veteran pursuant to 38 C.F.R. § 19.9(a)(2)(ii).  However, 
it appears that this regulation has been recently invalidated 
by the United States Court of Appeals for the Federal 
Circuit.  Disabled American Veterans, supra.  In light of the 
recent judicial decision and the information discussed above, 
the case must be returned to the RO for further action prior 
to appellate review by the Board.   



Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take appropriate action (including 
issuance of a VCAA letter) to comply with 
all notice and assistance requirements 
set forth in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).

2.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record (including, but not 
limited to, all newly developed evidence 
and all evidence received since the most 
recent supplemental statement of the 
case) and determine if service connection 
for inner ear imbalance, to include a 
claim for cerebral ataxia, is warranted.  
If this benefit sought is not granted, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The purpose of this remand is to comply with the judicial 
holding in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




